        Case 2:18-cv-00221-KS-MTP Document 1 Filed 12/20/18 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               EASTERN DIVISION


CLAIRMONT SKID STEER
SERVICES, LLC                                                                       PLAINTIFF

VS.                                                                  2:18-cv-221-KS-MTP
                                                          CAUSE NO. ______________________

PROGRESSIVE GULF INSURANCE CO.                                                   DEFENDANT


                                   NOTICE OF REMOVAL

TO:            Scotty E. Chabert
               P.O. Box 250
               Purvis, MS 39475

               Martin Hankins
               Circuit Clerk of Lamar County
               P.O. Box 369
               Purvis, MS 39475

       In accordance with 28 U.S.C. ' 1446(b), you are hereby notified that the Defendant,

Progressive Gulf Insurance Company, has removed this action from the Circuit Court of Lamar

County, Mississippi, to the United States District Court for the Southern District of Mississippi,

Eastern Division, and supports this removal as follows:

       1.      On November 27, 2018, the Plaintiff, Clarimont Skid Steer Services, LLC, filed its

Complaint against the Defendant, Progressive Gulf Insurance Company, in the Circuit Court of

Lamar County, Mississippi. A copy of the Complaint is attached hereto as Exhibit AA.”

       2.      The instant Notice of Removal is timely filed pursuant to 28 U.S.C. ' 1446(b).

Service on the Defendant was by certified mail with a delivery date upon the Defendant’s

registered agent of November 29, 2018.




                                                1
        Case 2:18-cv-00221-KS-MTP Document 1 Filed 12/20/18 Page 2 of 3



       3.      The aforementioned civil action is one of which this Court has original jurisdiction

pursuant to the provisions of 28 U.S.C. ' 1332, and the action may be removed to this Court by

the Defendant pursuant to the provisions of 28 U.S.C. ' 1441(a) and 28 U.S.C. ' 1446(b) since it

is a civil action wherein diversity of citizenship exists and wherein the matter in controversy

exceeds the sum or value of $75,000.00.

       4.      Diversity of citizenship does exist in this case. Plaintiff alleges in its Complaint

that it is a limited liability company located in Purvis, Mississippi. (See Exhibit A at ¶ 1.) As

shown by public information on file with the Mississippi Secretary of State, the only member of

Clairmont Skid Steer Services, LLC, is Chad Clairmont, who is an individual domiciled and

residing in Purvis, Mississippi. Progressive Gulf Insurance Company is incorporated in and has

its principal place of business in the State of Ohio. Hence, complete diversity exists between the

Plaintiff and the Defendant.

       5.       In addition, the jurisdictional amount in controversy is satisfied. The Complaint,

on its face, fails to specify a total sum, but seeks compensatory and punitive damages, loss of use

of a vehicle, and bad faith. In light of the damages sought by the Plaintiff, the amount in

controversy exceeds the sum or value of $75,000.00, exclusive of interest or costs.

       6.      Copies of all process and pleadings in the state court are attached hereto as Exhibit

“A.” The pleadings include a copy of the Complaint and the issued Summons. There are no

additional pleadings in the state court record.

       7.       The Defendant, Progressive Gulf Insurance Company, is serving a copy of the

Notice of Removal on the Plaintiff through its attorney of record and on the Circuit Clerk of Lamar

County, Mississippi.




                                                  2
        Case 2:18-cv-00221-KS-MTP Document 1 Filed 12/20/18 Page 3 of 3



       Respectfully submitted, this the 20th day of December, 2018.



                                              /s/ C. Maison Heidelberg
                                              C. MAISON HEIDELBERG, MB #9559
                                              Attorney for the Defendant

OF COUNSEL:

WATSON HEIDELBERG PLLC
2829 Lakeland Drive, Suite 1502
Flowood, MS 39232
601.939.8900 . tel
601.503.1935 . direct
601.932.4400 . fax
mheidelberg@whjpllc.com


                                  CERTIFICATE OF SERVICE

       I, C. Maison Heidelberg, attorney for the Defendant, do hereby certify that I have this day

served a true and correct copy of the above and foregoing document via the court’s electronic filing

system on the following:

               Scotty E. Chabert
               P.O. Box 250
               Purvis, MS 39475

               Martin Hankins
               Circuit Clerk of Lamar County
               P.O. Box 369
               Purvis, MS 39475

       THIS, the 20th day of December, 2018.



                                                     /s/ C. Maison Heidelberg
                                                     C. MAISON HEIDELBERG




                                                 3
